DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 2 Mar 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 May 2021 has been entered.

Election/Restrictions
Claims 3, 5, 6, 9, 10, 13, 15, 16, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 Dec 2020.

Status of the Claims
Canceled: 4, 7, 14 and 17
Withdrawn: 3, 5, 6, 8–10, 13, 15, 16 and 18–20
Examined herein: 1, 2, 8, 11, 12 and 18

Withdrawn Rejections
All rejections of claims 4 and 14 are hereby withdrawn; their cancelation moots the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 8, 11, 12 and 18 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  Minor revisions have been made to address the newly-presented limitations of claims 1 and 11.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of managing insulin dosages.
Mathematical concepts recited in the claims include "determining whether [a] glucose measurement of [a] patient exceeds [a] target blood glucose for a patient"; "calculating a correction dose of insulin based on a function of the glucose measurement of the patient, the target blood glucose for the patient, and the correction factor"; "aggregating one or more glucose measurements associated with a breakfast glucose time interval"; "aggregating one or more glucose measurements associated with a midsleep glucose time interval"; and "multiplying the adjustment factor times the previous day recommended basal dosage".
Steps of evaluating, analyzing or organizing information recited in the claims include "receiving glucose data of a patient"; "obtaining patient information associated with the patient"; "receiving a user 
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites additional elements that are not abstract ideas: "a glucometer" comprising "a display", "data processing hardware", "memory hardware in communication with the data processing hardware".  Claim 11 recites performing steps "at a data processing hardware of a glucometer", or "by the data processing hardware".  The claims do not describe any structural elements of the "glucometer" besides the generic display, processor and memory; these elements are ubiquitous among electronic data processing devices (e.g. computers, and computer-like devices).  The claims do not describe any specific steps by which the electronic data processor performs or carries out the abstract idea, nor do they provide any details of how specific structures of the data processing device are used to implement these functions.  The claims state nothing more than that generic data processing components perform the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a generic computer-like device, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
Claim 1 also recites the additional elements of "displaying the correction dose of insulin on the display of the glucometer", "displaying, … a number of units of insulin for the next recommended basal dosage on the display of the glucometer" and "transmitting, via a network, to a remote computing system associated with a healthcare provider (HCP) of the patient, the received glucose data and a value of the correction dose of insulin administered to the patient.  Claim 11 recites analogous limitations.  
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer-like device are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
The specification states that the claimed data processing structures "encompass all apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers" (¶ 0174).  Hence, use of these elements was a well-understood, routine and conventional practice in the art prior to the time of invention.  Additionally, various prior art publications of record (e.g. Shaya, King and Blomquist; all cited herein) also demonstrate that processing glucose- and insulin-related data with a glucometer having generic data processing structures was a well-understood, routine and conventional practice in the art prior to the 
As also explained above, the generic steps of displaying and transmitting data constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. electronic processing of glucose- and insulin-related data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 28 May 2021, Applicant asserts that "the display of the glucometer recites a particular machine that is integral to the claims to implement the additional elements of displaying the correction dose of insulin" (p. 10).

Applicant further asserts that "displaying the number of units of insulin for the next recommended basal dosage adds a meaningful limitation" (p. 11).
This is not a reasonable interpretation of the claimed invention, nor is it a reasonable application of the legal standard for statutory eligibility.  Displaying the result of the abstract idea — no matter how beneficial or useful that information is — is quintessential insignificant extrasolution activity.  Addining insignificant extrasolution activity is not sufficient to render the claimed invention significantly more than an abstract idea.
Applicant further asserts that "the data processing hardware and the remote computing system" is a particular machine.
Again, this is not a reasonable interpretation of the claimed invention, nor is it a reasonable application of the legal standard for statutory eligibility.  Neither the claims nor the disclosure specifies that the data processing hardware or remote computing system have any kind of particular structure, or perform any function other that processing and/or transmitting information — which is the function of every computer.  These claim elements are not particular machines.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaya (US 2010/0262434); King (US 2009/0036753) and Blomquist, et al. (US 2008/0228056).
This rejection is maintained from the previous Office action. Minor revisions have been made to address the newly-presented claim limitations.
Claim 1 is directed to a glucometer comprising a display, data processing hardware, and memory comprising instructions that implement the following functions:
(a)	"receiving glucose data of a patient …"
(b)	"receiving, from a remote computing system … patient information …"
(c)	"determining whether the glucose measurement …"
(d)	"when the glucose measurement … calculating a correction dose of insulin …"

(f)	"after the correction dose is displayed …"
(g)	"transmitting … the received glucose data …"
(h)	"aggregating one or more glucose measurements associated with a breakfast glucose time interval …"
(j)	"aggregating one or more glucose measurements associated with a midsleep glucose time interval …"
(k)	"selecting a governing glucose measurement …"
(l)	"determining which one of multiple pre-configured ranges of values includes the governing glucose measurement …"
(m)	"setting an adjustment factor …"
(n)	"obtaining a previous day recommended basal dosage"
(o)	"determining the next recommended basal dosage  …"
(p)	"displaying, at the time of day indicated … a number of units of insulin …"
Claim 11 is directed to the method implemented by this glucometer.
With respect to claims 1 and 11 Shaya teaches a glucometer comprising a display, a processor and memory (0136; 0228) that implements the following functions:
(a)	"acquiring the current [blood glucose]" from the patient (0234) and that "all the above information includes the time the data was entered or originated" (0231); "the BG values and their respective time stamps are stored in RAM or to a hard disk of the calculation apparatus" (0260)
(b)	patient information including target blood glucose value and insulin sensitivity factor (0213); ISF constitutes "a correction factor" (cf. specification ¶ 0059: "correction factor" is the relationship between a change in blood glucose per unit of insulin); patient a, or Carbs) and their time of application" (0263)
(c),(d)	calculating a correction bolus of insulin based on the blood glucose reading and the insulin sensitivity factor "to correct high blood glucose (BG) deviations (hyperglycemia)" (0095–0097); i.e. "when the glucose measurement of the patient exceeds the target blood glucose for the patient"
(e)	"the bolus insulin dose is shown to the patient and asked to approve the bolus insulin dose" (0238)
(f)	"the actual bolus dose delivered … is stored along with their timestamps in the patient's database" (0239); the user can interact with the system, including confirming actions, using touchscreen buttons (0202; 0229)
(g)	wirelessly transmitting and/or receiving patient data, including blood glucose measurements and insulin sensitivity factors (0267–0281); "the calculation apparatus may also transfer data it has stored to [a] website … [that] may be accessible to the patient and/or authorized medical professionals" (0263)
(h),(j)	grouping blood glucose measurements into segments within the day (0108–0109)
(k)	—
(l)	—
(m)	adjusting the basal insulin dosage (0104).
(n)	retrieving historical data on basal insulin administration (0222)
(o)	—
i.e. time) recommendations (0223; 0238)
Shaya teaches that "the present invention advantageous [sic] provides patients with additional, useful information concerning their insulin regime" (0282).
Shaya does not teach that the basal program includes "a basal dose scheduled time indicating a time of data the patient is to administer a next recommended basal dosage".
Blomquist teaches a blood glucose management device that includes a "basal rate pattern" stored in memory (0025), along with other patient-specific information (0055).  This basal rate pattern includes amounts and times for insulin to be administered (0025).  The system may also display information about the basal rate pattern (0060).
Shaya also does not teach that the segments include mid-sleep and breakfast periods (elements h and j), or that the segmented data are used to adjust the basal insulin dosage.
King teaches a method of adjusting a patient's basal insulin rate.  "Begin by dividing the basal dose into various appropriate time periods encompassing the day. An exemplary series of daily time segments is represented by the four periods substantially defined by meal and sleep schedule: (1) breakfast to lunch, (2) lunch to dinner, (3) dinner to bed, and (4) bed to breakfast" (0104), as in elements (h) and (j) above.  "In the event of such a hypoglycemic excursion [in one of the periods], a healthcare professional (as provided by embodiments of the invention) makes a compensatory adjustment of the insulin dosage" (0105), and a specific example of identifying a hypoglycemic excursion in one of the time periods is given (0116–0118); "a hypoglycemic excursion" in one of the periods constitutes "selecting a governing glucose measurement as a lesser one of the representative aggregate midsleep glucose measurement or the representative aggregate breakfast glucose measurement", as in elements (k) and (l).  King teaches using these measurements to determine a Δ basal insulin rate (i.e. an "adjustment factor"), which can be added to the existing basal insulin rate (i.e. "a previous day recommended basal dosage") to obtain a corrected basal insulin rate (0091), as in element (m).

Blomquist teaches another method of adjusting basal insulin rates.  Blomquist teaches "the insulin calculation module may use a correction factor multiplier to adjust the correction factor when determining the amount of insulin under or over-delivered, and consequently adjusting the amount of insulin in any recommended changes to the basal rate pattern" (0038).  "Using a correction factor multiplier results in a lower amount of basal insulin allowing adjustments to be made more safely made" (0039).  So Blomquist teaches that multiplicative adjustment factors are advantageous.  Shaya, King and Blomquist — and numerous other references — all demonstrate that creating suitable basal insulin adjustment functions using arithmetic and algebraic techniques is well within the ordinary skill in the art.  So one of ordinary skill in the art would have had the necessary skill to modify the basal insulin rate adjustment procedure of King to use a multiplicative adjustment factor instead of an additive adjustment factor, and would have been motivated to do so by the teachings of Blomquist.  
Blomquist further teaches "any recommended changes to the basal rate pattern may be displayed on the BG management device" (0073), as in element (p) above.
With respect to claims 2 and 12, Shaya teaches that the glucometer can acquire a blood glucose measurement by "reading a blood glucose assay strip with a strip reader that is built into the insulin pump" (0234).
With respect to claims 8 and 18, Shaya teaches that the system is used repeatedly for multiple time segments across multiple days (e.g. 0089), implying that the steps of receiving user input and transmitting the recommended basal dosage are repeated.
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine or modify prior art reference teachings to arrive at the prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 28 May 2021, Applicant asserts that "the references fail to disclose or suggest, while the user computing device is accessing the rich internet application, receiving a user initiated command to perform a cutting operation for cutting a custom certificate, and initiating execution of the user initiated command to cause an electrical cutting machine to cut the custom certificate from a cutting material" (p. 16).
This is not a limitation of the instant claims.  While the examiner acknowledges that none of the references, when considered individually, teach all of the claim limitations (cf. Reply, pp. 14–16), "one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references" (MPEP 2145 § IV).  For example, while the examiner generally agrees that "Shaya simply is not concerned with ever determining a recommended basal dose based on a sensitivity factor" (p. 14), this is the primary purpose of the invention of Blomquist, and the examiner has provided a valid rationale for combining the teachings of these two references.


Conclusion
No claim is allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631